Citation Nr: 0610577	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-30 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

The propriety of the reduction of the 40 percent rating 
assigned for the service-connected diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to May 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 RO decision, which implemented a 
January 2003 proposal to reduce, from 40 percent to 20 
percent, the rating assigned for the veteran's service- 
connected diabetes mellitus, effective on June 1, 2003.  



FINDINGS OF FACT

1.  In the December 1992 decision, the RO granted service 
connection for diabetes mellitus, and assigned a 20 percent 
evaluation, effective on May 5, 1992.  

2.  In the June 2001 decision, the RO assigned an increased 
rating of 40 percent for the service-connected diabetes 
mellitus, effective on August 29, 2000.  

3.  In the January 2003 decision, the RO proposed a reduction 
of the 40 percent evaluation for diabetes mellitus.  In March 
2003, the RO formally reduced the rating to 20 percent, 
effective on June 1, 2003.  

4.  The service-connected diabetes mellitus is not shown to 
have undergone improvement based on the findings recorded in 
connection with the October 2002 VA examination.  



CONCLUSION OF LAW

The reduction in the 40 percent rating for the service-
connected diabetes mellitus was not proper and must be 
restored by operation of law.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.120 including Diagnostic 
Code 7913 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  

The regulations implementing VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VCAA and 
implementing regulations apply to the case at hand, and the 
requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in September 2002 letters.  

By the letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002.  

In the letters, the veteran was also advised to submit 
additional medical records to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

Further, by a September 2003 Statement of the Case, the 
veteran and his representative were notified of the rating 
criteria pertinent to his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  

Here, the notice requirements pertinent to the issue 
addressed on appeal have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  

Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  




Factual Background

In the December 1992 decision, the RO granted service 
connection for diabetes mellitus, and assigned a 20 percent 
evaluation, effective on May 5, 1992.  

In the November 1997 decision, the RO continued the veteran's 
disability evaluation as 20 percent disabling for the 
service-connected diabetes mellitus.  

In the February 1999 decision, the RO continued the 
disability evaluation as 20 percent disabling for service-
connected diabetes mellitus.  

In the June 2001 decision, the RO assigned an increased 
rating of 40 percent for the service-connected diabetes 
mellitus, effective on August 29, 2000.  

In August 2002, the veteran filed his claim for increase.  

The October 2002 VA examination indicates that the veteran's 
claims file was reviewed.  The veteran reported that he was 
on a special diet, that his insulin dosage had increased, and 
that he was unsure of his glucose levels.  He denied any 
weight change, nausea, vomiting or constipation.  

On examination, the veteran was alert, oriented, and 
ambulatory.  He ambulated the length of the hallway to the 
room before and after the examination without distress, 
alteration in gait or use of assistive devices.  The 
diagnosis was that of insulin-dependent diabetes mellitus, 
requiring insulin.  

In the January 2003 rating decision, the RO proposed to 
reduce the 40 percent disability evaluation assigned for 
diabetes mellitus to 20 percent.  

Notice of the proposed reduction was sent to the veteran in 
January 2003, and he was given 60 days in which to submit 
additional relevant evidence.  Additional evidence was not 
received within the 60-day period.  

By March 2003 rating decision, the RO formally reduced the 
evaluation for diabetes mellitus from 40 percent to 20 
percent, effective on June 1, 2003.  

A May 2003 VA primary care record indicates that the veteran 
had gained weight.  The veteran's past medical history 
included an episode of diabetic ketoacidosis in 1991.  

It was noted that the veteran was a type II insulin-
dependent-diabetic.  His blood sugar numbers were extremely 
high and extremely low.  

The examiner noted that there was no "rhyme or reason" for 
his blood sugars being so erratic, especially if he was 
watching his diet as reported.  It was noted that the veteran 
exercised regularly and followed a diabetic diet as much as 
possible.  The assessment was that of insulin-dependent 
diabetes mellitus, uncontrolled.  

A June 2003 VA endocrinology consultation indicates that the 
veteran used insulin to control his diabetes.  The veteran 
did not report getting hypoglycemic after missing meals.  
When he did get hypoglycemic, he had visual blurring, 
flashes, dizziness, anxiousness, fatigue and palpitations.  
He denied any such episodes in the last two or three weeks.  

The veteran also gave a history of occasional visual 
blurring, especially when his blood sugars were elevated.  
The veteran reported that when he was hypoglycemic, he would 
have palpations.  

The veteran reported that he had met with a dietitian and a 
diabetic educator, and was aware of a diabetic diet.  The 
veteran was examined.  The assessment stated that the veteran 
had diabetes, was on insulin, and was noncompliant with his 
diet and skipped meals.  

In a statement submitted in July 2003, three members of the 
veteran's family stated that they had been with the veteran 
when he suffered both extremely high and extremely low blood 
sugar levels, which required the veteran to be rushed to the 
hospital.  

In a statement submitted in July 2003, the veteran indicated 
that his diabetes had never been controlled.  He noted that 
his blood glucose would rise and fall dangerously and that he 
had been hospitalized for such episodes.  

The veteran indicated that he had constant pain, weakness, 
numbness and tingling in his arms and legs and could not be 
in any one position for long periods of time.  

On the October 2003 VA Form 9, the veteran stated that his 
bloods sugars had ranged from 600 to 23 and that his 
activities had to be restricted.  He stated that, if he did 
any activity, his blood sugar usually would drop below 
normal.  


Law and Regulations

The Congress has provided that a veteran's disability will 
not be reduced unless an improvement in the disability is 
shown to have occurred.  38 U.S.C.A. § 1155.  

Additionally, in cases where a rating has been in effect for 
5 years or more, though material improvement in the physical 
or mental condition is clearly reflected, the rating agency 
must make reasonably certain that the improvement will be 
maintained under the conditions of ordinary life.  Kitchens 
v. Brown, 7 Vet. App. 320, 324 (1995).  

The 5-year period is calculated from the effective date of 
the rating to the effective date of the reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1995).  

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).  

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  

It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  

Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  

Moreover, where material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  

The ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).  

A rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only.  

A rating of 20 percent is assigned for diabetes mellitus 
requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  

A rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Diagnostic Code 7913 also provides that complications of 
diabetes mellitus are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2005).  



Analysis

The Board observes that the RO performed all the prescribed 
procedural steps outlined in 38 C.F.R. § 3.105(e).  

The Board further notes that the veteran's 40 percent rating 
was effective beginning on August 29, 2000 to June 1, 2003, a 
period less than 5 years.  

With regard to the propriety of the reduction, it is 
necessary to look at the medical evidence of record.  

The record shows since at least the October 2002 VA 
examination, the veteran was on insulin and a special diet.  
That examination did not indicate whether the veteran was 
required to regulate his activities.  

The Board finds that it cannot be determined from the record 
that the service-connected disability picture has improved as 
the October 2002 VA examination did not serve to establish 
that the diabetes mellitus no longer required regulation of 
activities.  

With respect to the other criteria that comprise a 40 percent 
rating (use of insulin and restricted diet required), the 
record reflects that the veteran fulfilled those 
requirements.  

As a preponderance of the evidence does not favor reduction 
in a disability evaluation, the veteran is entitled to 
restoration of an assigned evaluation.  

Therefore, the Board finds that there was no affirmative 
evidence that demonstrated support for a reduction of the 
evaluation.  As the reduction was not proper in accordance 
with applicable regulations, it is considered to be void ab 
initio.  Brown, 5 Vet.App. at 417-19.  




ORDER

The rating of 40 percent for the service-connected diabetes 
mellitus is restored.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal






 Department of Veterans Affairs


